                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 14-cr-00120-EMC-5
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING UNITED STATES’
                                   9             v.                                         MOTION TO STAY DEFENDANT’S 28
                                                                                            U.S.C. § 2255 PETITION
                                  10     JUAN CARLOS GARCIA-GOMEZ,
                                                                                            Docket No. 1042
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.      INTRODUCTION

                                  15          On December 12, 2017, Defendant Juan Carlos Garcia-Gomez was sentenced to a term of

                                  16   180 months after pleading guilty to six counts of his superseding indictment. See Docket No. 964.

                                  17   On December 12, 2018, Mr. Garcia-Gomez filed a motion to vacate, set aside, or correct his

                                  18   sentence pursuant to 28 U.S.C. § 2255. Docket No. 1032. The § 2255 motion asked for Mr.

                                  19   Garcia-Gomez to be resentenced without Count 4 of the superseding indictment (using, carrying,

                                  20   or possessing a firearm during and in relation to, or in furtherance of, a crime of violence in

                                  21   violation of 18 U.S.C. § 924(c)(1)(A)), on the ground that his counsel was ineffective in three

                                  22   respects. First, counsel advised Mr. Garcia-Gomez to plead guilty to Count 4 despite Mr. Garcia-

                                  23   Gomez telling counsel that he “neither possessed nor carr[ied]” a gun. Id. at 5. Second, counsel

                                  24   failed to file an appeal of Mr. Garcia-Gomez’s conviction even though he requested that counsel

                                  25   do so. Id. at 6. Third, counsel failed to argue that Mr. Garcia-Gomez should not have been

                                  26   convicted of Count 4 because “Counsel knew or should have known that during the time of

                                  27   sentencing, the Ninth Circuit held that [18 U.S.C. §] 924(c)(3)(B) was unconstitutional[ly] vague”

                                  28   in Dimaya v. Lynch, 803 F.3d 1110 (9th Cir. 2015), aff’d sub nom. Sessions v. Dimaya, 138 S. Ct.
                                   1   1204 (2018), but failed to raise the issue. Docket No. 1032 at 8.

                                   2          On December 18, 2018, the Court ordered the Government to respond to the § 2255

                                   3   motion within 60 days. Docket No. 1033. On January 11, 2019, the Government filed the instant

                                   4   motion to stay proceedings pending the Supreme Court’s decision in United States v. Davis, No.

                                   5   18-431 (cert. granted Jan. 4, 2019), and the Ninth Circuit’s decision in United States v. Begay, No.

                                   6   14-10080 (filed Feb. 20, 2014). Docket No. 1042 (“Mot.”). The Government notes that Davis

                                   7   and Begay are likely to resolve one of the questions raised by Mr. Garcia-Gomez’s § 2255

                                   8   motion—whether the residual clause of 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague in

                                   9   light of Dimaya. Mot. at 2. The Government contends that “[g]ranting a stay will conserve

                                  10   resources by allowing the parties to address the Ninth Circuit’s decision in Begay and the Supreme

                                  11   Court’s decision in Davis.” Id. at 3.

                                  12                                           II.   DISCUSSION
Northern District of California
 United States District Court




                                  13          As the Supreme Court explained in Landis v. North American Co., 299 U.S. 248 (1936), “a

                                  14   district court possesses the inherent power to control its docket and promote efficient use of

                                  15   judicial resources” by staying proceedings. Dependable Highway Exp., Inc. v. Navigators Ins.

                                  16   Co., 498 F.3d 1059, 1066 (9th Cir. 2007) (citing Landis, 299 U.S. at 254–55). This power may be

                                  17   exercised to stay a case “pending resolution of independent proceedings which bear upon the

                                  18   case.” Leyva v. Certified Grocers of California, Ltd., 593 F.2d 857, 863–64 (9th Cir. 1979).

                                  19          To determine whether a Landis stay should be implemented, courts consider: (1) “the

                                  20   possible damage which may result from the granting of a stay,” (2) “the hardship or inequity

                                  21   which a party may suffer in being required to go forward,” and (3) “the orderly course of justice

                                  22   measured in terms of the simplifying or complicating of issues, proof, and questions of law which

                                  23   could be expected to result from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)

                                  24   (citing Landis, 299 U.S. at 254–55).

                                  25   A.     Orderly Course of Justice

                                  26          The third Landis factor is the primary one the Government addresses. The Government

                                  27   points out that the resolution of Davis and Begay will potentially simplify a question of law in this

                                  28   case. The third claim for relief raised in Mr. Garcia-Gomez’s § 2255 motion is that
                                                                                         2
                                   1   § 924(c)(3)(B)’s residual clause is unconstitutionally vague following Dimaya. In Dimaya, the

                                   2   Ninth Circuit held, and the Supreme Court subsequently affirmed, that the definition of “crime of

                                   3   violence” in 18 U.S.C. § 16(b) is unconstitutionally vague. 803 F.3d at 1120. The definition of

                                   4   “crime of violence” in § 924(c)(3)(B)’s residual clause is identical to that in § 16(b), and a circuit

                                   5   split has developed regarding whether § 924(c)(3)(B) is likewise unconstitutionally vague.

                                   6   Compare United States v. Davis, 903 F.3d 483, 486 (5th Cir. 2018) (holding that § 924(c)(3)(B) is

                                   7   unconstitutionally vague); United States v. Eshetu, 898 F.3d 36, 37 (D.C. Cir. 2018) (same);

                                   8   United States v. Salas, 889 F.3d 681, 686 (10th Cir. 2018) (same), with United States v. Douglas,

                                   9   907 F.3d 1, 15 (1st Cir. 2018) (holding that § 924(c)(3)(B) is not unconstitutionally vague);

                                  10   Ovalles v. United States, 905 F.3d 1231, 1252 (11th Cir. 2018) (en banc) (same); United States v.

                                  11   Barrett, 903 F.3d 166, 184 (2d Cir. 2018) (same).

                                  12          The Supreme Court in Davis granted certiorari on this question: “Whether the subsection-
Northern District of California
 United States District Court




                                  13   specific definition of ‘crime of violence’ in 18 U.S.C. § 924(c)(3)(B) . . . is unconstitutionally

                                  14   vague.” Petition for Writ of Certiorari at I, United States v. Davis, No. 18-431, 2018 WL

                                  15   4896751, at *I. The Ninth Circuit in Begay ordered briefing on the same question.1 See Begay,

                                  16   No. 14-10080, Docket No. 55 (requesting “supplemental briefs addressing the issue of whether 18

                                  17   U.S.C. § 924(c)(3)(B) is unconstitutionally vague”). Accordingly, the issues underlying Mr.

                                  18   Garcia-Gomez’s third claim will likely be simplified by decisions in Davis and Begay.

                                  19          Moreover, if § 924(c)(3)(B)’s residual clause is found to be unconstitutionally vague, the

                                  20   two other claims in Mr. Garcia-Gomez’s § 2255 motion, which concern the factual basis of his

                                  21   plea to Count 4, will be moot.2 Thus, this factor weighs in favor of a stay.

                                  22   B.     Possible Damage from Granting Stay

                                  23          Landis cautions that “if there is even a fair possibility that the stay . . . will work damage to

                                  24   some one else,” it would be inappropriate to grant a stay absent a showing by the moving party of

                                  25
                                       1
                                  26    After certiorari was granted in Davis, the Ninth Circuit stayed proceedings in Begay pending the
                                       disposition of Davis. See Begay, No. 14-10080, Docket No. 107.
                                  27   2
                                        This is true unless the Court finds that Mr. Garcia-Gomez’s predicate offenses constitute crimes
                                  28   of violence under the elements clause of § 924(c)(3)(B), a position the Government intends to
                                       argue. See Mot. at 2.
                                                                                         3
                                   1   “hardship or inequity.” 299 U.S. at 255. And the Ninth Circuit has emphasized that “habeas

                                   2   proceedings implicate special considerations that place unique limits on a district court’s authority

                                   3   to stay a case in the interests of judicial economy.” Yong v. INS, 208 F.3d 1116, 1121 (9th Cir.

                                   4   2000). “Like a habeas petition, a § 2255 motion ‘challenging illegality of detention, is reduced to

                                   5   a sham if trial courts do not act within a reasonable time.’” United States v. McIntosh, No. CR 08-

                                   6   0377 CW, 2016 WL 11158782, at *1 (N.D. Cal. Oct. 25, 2016) (quoting Yong, 208 F.3d at 1120).

                                   7          Here, however, a limited stay of this case until the disposition of Davis and Begay presents

                                   8   a minimal risk of harm to Mr. Garcia-Gomez. Even if he is granted the relief he seeks—

                                   9   resentencing without Count 4—his new sentence would likely be substantial; he was sentenced to

                                  10   120 months on the other counts even without the consecutive 60 months added by Count 4.3

                                  11   Because he has served less than five years of that sentence, it is unlikely that the requested stay

                                  12   would cause him to spend any more time in prison than he would otherwise have to serve should
Northern District of California
 United States District Court




                                  13   relief be granted herein; Davis and Begay are likely to be decided within a year or so.

                                  14   Accordingly, this factor also weighs in favor of a stay.

                                  15   C.     Possible Hardship or Inequity from Denying Stay

                                  16          The Government does not argue that it would suffer any hardship or inequity if the stay is

                                  17   denied. However, in light of the simplification of legal issues and minimal risk of harm to Mr.

                                  18   Garcia-Gomez that would result from a stay, the Landis factors on balance weigh in favor of

                                  19   granting the Government’s motion.

                                  20   ///

                                  21   ///

                                  22   ///

                                  23   ///

                                  24

                                  25
                                       3
                                         Count 4 of Mr. Garcia-Gomez’s sentence carries a mandatory minimum of 60 months, to be
                                       served consecutive to any other term of imprisonment. See Docket No. 963 at 15. The remaining
                                  26   counts correspond to a sentencing guidelines range of 360 months to life. See id. at 16. Per Mr.
                                       Garcia-Gomez’s binding plea agreement, he was sentenced to a total of 180 months imprisonment
                                  27   (60 months for Count 4 in addition to 120 months for the remaining counts). See Docket No. 827
                                       at 10. Mr. Garcia-Gomez’s § 2255 motion challenges only the portion of his sentence under
                                  28   Count 4. Thus, the remaining portion of his sentence is unlikely to change even if his motion is
                                       successful.
                                                                                       4
                                   1                                    III.     CONCLUSION

                                   2          For the foregoing reasons, the motion to stay Mr. Garcia-Gomez’s § 2255 proceedings

                                   3   pending dispositions in Davis and Begay is GRANTED.

                                   4          This order disposes of Docket No. 1042.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: January 25, 2019

                                   9

                                  10                                                ______________________________________
                                                                                     EDWARD M. CHEN
                                  11                                                 United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
